The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-3(g) (4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of FERNAN DO J. REGOJO
**44of NORTH BERGEN, who was admitted to the bar of this State in 1981, and good cause appearing;
It is ORDERED that FERNANDO J. REGOJO is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further *917ORDERED that FERNANDO J. REGOJO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by FERNANDO J. REGOJO pursuant to Rule 1:21-6 or otherwise used in connection with respondent's practice of law, including the Bank of America personal account, ending in # 4429, used by FERNANDO J. REGOJO, shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that FERNANDO J. REGOJO comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent's file as an attorney at law of this State.